The misbehavior report and testimony from the authoring correction officer, which relate that petitioner admitted during an interview that he had used marihuana in the past few months, together with petitioner’s testimony, provide substantial evidence to support the determination finding petitioner guilty of violating the prison disciplinary rule that prohibits drug possession (see Matter of Moore v Fischer, 63 AD3d 1401 [2009]). Any conflict in the testimony presented a credibility issue for the Hearing Officer to resolve (see Matter of Spencer v Fischer, 89 AD3d 1354, 1355 [2011]; Matter of Hall v Selsky, 52 *864AD3d 1078 [2008]). Furthermore, we are unpersuaded by petitioner’s contention that the misbehavior report did not provide adequate notice of the charge. The misbehavior report clearly indicates that petitioner was being charged with violating rule 113.25, which specifically prohibits the possession of drugs (see 7 NYCRR 270.2 [B] [14] [xv]).
Rose, J.P., Spain, Malone Jr., Stein and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.